Citation Nr: 0904692	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected left 
knee disorder.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1978, with subsequent service in the Air Force Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.   

In July 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   

The issue of service connection for bilateral hearing loss, 
tinnitus, a right hip disorder and a back disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder has been accomplished. 

2.  The weight of the medical opinion evidence on the 
question whether the veteran's current right knee disability 
is related to his service-connected left knee disability is 
in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, right 
knee degenerative joint disease is proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.310 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Considering the record in light of the above-noted legal 
authority, and in view of the Board's favorable disposition 
of the claim of service connection for a right knee disorder, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal.


Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     

Even though with respect to the right knee claim the veteran 
is not seeking service connection on a direct basis, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Background

Service medical records are silent as to complaints, 
findings, treatment or diagnoses of a right knee disorder.  
The veteran's separation physical examination of June 1978 
assessed the pertinent systems as entirely normal.  

After active service, the veteran was affiliated with the Air 
Force Reserves.  Those records do not show evidence of a 
right knee disorder.  

Service connection was established for a left knee disorder, 
status post medial meniscus tear with degenerative joint 
disease, effective from October 2003.  Since June 2003, the 
veteran has been the patient of Dr. E.J.K. for his orthopedic 
complaints.  Treatment records from June 2003 documented the 
impression of mild to moderate left knee lateral compartment 
degenerative joint disease and right knee pain due to 
overcompensation.  

In June 2004, Dr. E.J.K. provided a treatment summary 
followed by a more detailed report in November 2004.  In the 
latter report, Dr. E.J.K. remarked that the veteran's left 
knee disorder affected his right knee, "whether directly or 
indirectly due to overuse from the inability to use the left 
knee."  The physician acknowledged that he did "not know 
the exact contribution of the left knee injury initially to 
the current disability, but in my opinion, it is more likely 
than not that the left knee did significantly contribute to 
the pathology he is now having.  The right knee [is] probably 
the result of the left knee injury, secondary to the 
disability caused by that original injury. . . . " 

In May 2005, the veteran reported bilateral knee pain, with 
that on his right due to compensation from the left knee.  
Imaging revealed bilateral arthritis.  Assessment was 
degenerative joint disease, bilateral knees and joint pain 
bilateral knees.

The veteran was afforded a VA examination in October 2005.  
The examiner reviewed the history of the veteran's service 
connected disorder as well as the records from Dr. E.J.K.  He 
noted a remote history of a left knee injury with reinjury in 
June 2003 as well as a history of a right knee injury in June 
2003.  X-rays were afforded along with a physical 
examination.  Diagnosis was remote left knee injury, status 
post surgery, with reinjury in June 2003 and status post 
arthroscopy with residual degenerative joint disease.  Right 
knee injury in June 2003, status post arthroscopy with mild 
degenerative joint disease.  While the examiner concluded 
that the veteran's right knee was less likely than not 
related to the service connected left knee, he did not 
provide any rationale.

The veteran was afforded a supplemental VA examination in May 
2006.  The examiner was requested to opine as to the 
relationship between the veteran's service connected left 
knee and his claimed right knee disorder, providing rationale 
for his conclusion.  After reviewing the veteran's claims 
file as well as affording a physical examination, the 
examiner concluded that that the claimed disorder was less 
likely than not related to the service connected left knee 
due to the lack of proximity.  The examiner noted no 
significant evidence a non proximal joint would be affected 
and that age related wearing and other conditions (like 
trauma) may cause arthralgia and degenerative joint disease 
in other joints.  


Analysis

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran's private physician linked the veteran's claimed 
right knee disorder to his service-connected left knee and 
subsequent VA examinations confirmed the presence of right 
knee degenerative joint disease, supported by X-rays.  The 
May 2006 VA examiner concluded that that it was less likely 
as not that the right knee disorder was related to the 
service-connected left knee disorder.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the 
circumstances, the Board considers the evidence is in 
equipoise, and the veteran must be afforded the benefit of 
the doubt. 38 U.S.C.A. § 5107(b).  Therefore, the Board finds 
that the evidence supports the grant of service connection 
for a right knee degenerative joint disease as secondary to a 
service connected left knee disorder 


ORDER

Service connection for a right knee disorder is granted.  


REMAND

The veteran asserts exposure to acoustic trauma during 
service and that he has sustained hearing loss and tinnitus 
as a consequence.  He testified that during active service he 
served as an aircraft mechanic on the flight line.  The 
service record show that he was also in the Air Force Reserve 
from approximately 1985 to April 1996 and was also involved 
in aircraft maintenance during his reserve duty.  The veteran 
has not been afforded a VA examination to determine if he has 
current hearing loss or tinnitus related to the claimed in-
service noise exposure.

Dr. E.J.K.'s November 2004 correspondence concluded that the 
veteran's complaints of hip and back pain were associated 
with his knee injuries.  Right hip arthralgia with normal X-
ray was subsequently diagnosed in conjunction with VA 
examinations of May 2006 and October 2005.  However, the VA 
examiner did not address any back complaints.  

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain or 
discomfort is not, of itself, a disorder for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability). 

Under the circumstances, the Board is of the opinion that the 
veteran should  be afforded another VA examination to 
ascertain whether, apart from pain, he has a diagnosable 
right hip and/or back disorder, and, if so, whether, any such 
diagnosable disorder is related to service.  The RO should 
also obtain any current VA or private treatment records and 
associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
bilateral hearing loss, tinnitus, and 
right hip and back disorder from May 2006 
to the present.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the veteran. Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

2.  The AMC/RO should arrange to have the 
veteran examined afforded an orthopedic 
examination by a physician who has not 
previously examined him to ascertain the 
current status of any diagnosable lower 
back and/or right hip disorder (beyond 
mere pain) and to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then such existing disability is 
etiologically related to the veteran's 
service and/or the veteran's service-
connected knee disorders.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is requested 
to review the claims folder, including 
the service medical records and record 
that such review was conducted.  Any 
special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The veteran should be afforded a VA 
audiology examination at an appropriate 
VA medical facility. The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometry, and 
speech discrimination testing, for each 
ear) should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After the development requested above 
has been completed to the extent possible 
as well as any other development deemed 
necessary, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


